UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4369


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SIMON CRUZ-VENEZ, a/k/a Simon Cruz-Yanez, a/k/a Simon Yanez-
Cruz,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cr-00161-JBF-FBS-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Richard J.
Colgan, Assistant Federal Public Defender, Caroline S. Platt,
Research and Writing Attorney, Norfolk, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Katherine Lee Martin,
Assistant  United   States  Attorney,  Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Simon Cruz-Venez appeals the 48-month sentence imposed

following his guilty plea to illegal reentry by an aggravated

felon,   8    U.S.C.   §   1326(a)(2)       (2006).         He   contends    that    the

sentence imposed was unreasonable.                We affirm.

             The      court      reviews         Cruz-Venez’s        sentence        for

reasonableness under a deferential abuse-of-discretion standard.

See Gall v. United States, 552 U.S. 38, 41 (2007).                        In reviewing

a sentence, this court must first ensure that the district court

committed no significant procedural error, such as incorrectly

calculating the guidelines range.                 United States v. Osborne, 514

F.3d 377, 387 (4th Cir. 2008).                  “When rendering a sentence, the

district court must make an individualized assessment based on

the   facts     presented,”       applying        the    “relevant     [18     U.S.C.]

§ 3553(a) [(2006)] factors to the specific circumstances of the

case before it.”           United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (internal quotation marks and emphasis omitted).

The court must also “state in open court the particular reasons

supporting     its     chosen     sentence”        and   “set     forth     enough   to

satisfy”     this    Court      that   it       has   “considered     the     parties’

arguments     and    has   a   reasoned     basis     for   exercising      [its]    own

legal decisionmaking authority.”                 Id. (internal quotation marks

omitted).



                                            2
           If the sentence is free from procedural error, we then

review it for substantive reasonableness.                  Gall, 552 U.S. at 51.

“Substantive reasonableness review entails taking into account

the “totality of the circumstances, including the extent of any

variance from the Guidelines range.”                    United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

51).     Even    if    this     court    would    have     imposed          a    different

sentence, “this fact alone is ‘insufficient to justify reversal

of the district court.’”             Id. at 474 (quoting Gall, 552 U.S. at

51).

           Cruz-Venez does not dispute that his guidelines range

was properly calculated.             He argues instead that his sentence is

substantively     unreasonable          because     his        offense          level       was

enhanced by sixteen levels and his criminal history points by

five based on his prior convictions which were over ten years

old.     However,      this     court    has     held    that        use    of     a    prior

conviction to increase the offense level and criminal history is

permissible     for    the    offense    of    reentry     by       an   alien     after      a

felony conviction.            United States v. Crawford, 18 F.3d 1173,

1174-76, 1179 (4th Cir. 1994) (holding it is not impermissible

double   counting      to    treat    prior    felony    as     a    specific       offense

characteristic        under    USSG     § 2L1.2(b)       and        to     count       it   in

calculating criminal history under USSG § 4A1.1, where prior

offense accounted for six of twelve criminal history points and

                                          3
sixteen-level enhancement); see United States v. Montes-Pineda,

445   F.3d      375,     379     (4th     Cir.       2006)   (affirming      sixteen-level

enhancement where the prior felony offense was fourteen years

prior to the unlawful reentry conviction).

              We    apply      an      appellate         presumption    that    a    sentence

imposed      within      the     properly        calculated        guidelines       range    is

reasonable.         United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 551 U.S. 338, 346-56 (2007)

(upholding appellate presumption of reasonableness for within-

guidelines sentence).               In rejecting Cruz-Venez’s arguments for a

lesser sentence, the district court thoroughly considered the

§ 3553(a) sentencing factors and determined that they were best

served     by      the    imposition        of       a    within-guidelines         sentence.

Furthermore, the court acknowledged its authority to impose a

downward variance sentence, but concluded that, in light of the

seriousness of Cruz-Venez’s prior felony offenses, his lack of

respect for the law, the seriousness of his offense conduct of

driving      while       under      the    influence         and   without     a     driver’s

license, and his unlawful reentry into the United States after

having been deported, a variance was not warranted.

              Under       these        circumstances,         we    conclude        that    the

district     court       did     not    abuse    its       discretion    and    that       Cruz-

Venez’s sentence is reasonable.                          Accordingly, we affirm Cruz-

Venez’s sentence.              We dispense with oral argument because the

                                                 4
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      5